Case 1:20-cv-21108-UU Document 57 Entered on FLSD Docket 06/25/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

 MARTA REYES; LAWRENCE WOOD; et al.,
 on behalf of themselves                                   CASE NO. 1:20-cv-21108-UU
 and all those similarly situated,                         HON. URSULA UNGARO

               Plaintiffs,                                 CLASS ACTION

 v.

 PEOPLE’S REPUBLIC OF CHINA;
 COMMUNIST PARTY OF CHINA; et al.,

 Defendants.
 _____________________________________/

         STATUS REPORT PURSUANT TO COURT’S APRIL 23, 2020 ORDER

        Plaintiffs, by and through undersigned counsel, hereby provide the Court with a

 Status Report pursuant to the Court’s April 23, 2020 Order, which requires Plaintiffs to

 file a status report every fifteen days. [DE 10].

        Since the last status report of June 10, 2020, the proper FSIA summonses for

 each defendant have been obtained and the translation of the accompanying USM-94

 forms into Official Chinese has been completed. Our Hague Convention service vendor

 is wiring the required fees to China’s compliance office on Friday, June 26, 2020, which

 allows the service packages to follow via Federal Express once they have confirmation

 of the transfer of funds.

        Plaintiffs next status report will be filed on July 10, 2020.

        Respectfully submitted this 25th day of June, 2020.

                                     By: /s Matthew T. Moore
                                     Matthew T. Moore, Esq.
                                     Fla. Bar No. 70034
                                     Primary: mmoore@thebermanlawgroup.com
Case 1:20-cv-21108-UU Document 57 Entered on FLSD Docket 06/25/2020 Page 2 of 2
                                                              CASE NO. 1:20-cv-21108-UU


                                     Secondary: service@thebermanlawgroup.com

                                     Vincent J. Duffy, Esq.
                                     Fla. Bar No. 82151
                                     Primary: service@thebermanlawgroup.com
                                     Secondary: vduffy@thebermanlawgroup.com

                                     THE LAW OFFICES OF
                                     BERMAN & BERMAN, P.A.
                                     P.O. Box 272789
                                     Boca Raton, FL 33427
                                     Telephone: (561) 826-5200
                                           Fax: (561) 826-5201

                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been filed this

 June 25, 2020, with the Court’s CM/ECF filing system, which shall cause an email

 notice to be sent to all parties of record in this matter.



                                     By: /s Matthew T. Moore
                                     Matthew T. Moore, Esq.
                                     Fla. Bar No. 70034
